EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 3/17/22, claims 1, 3-19 are currently pending in the application.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Molloy on 6/24/22.
The application has been amended as follows, as supported by [0095] of the specification: 
•	In claim 1, line 3, add after “nucleating agent,”, the phrase “relative to million parts of polyethylene formulation,”. 
•	In claim 8, line 1, delete the term “further”.
•	In claim 9, line 1, delete the term “further”.
•	In claim 10, line 1, delete the term “further”.

Reasons For Allowance
4.	Claims 1, 3-19 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art of record to Kapur and Lindahl. Kapur teaches polyethylene formulation comprising bimodal high density polyethylene composition having a density and melt index of overlapping scope, while Lindahl teaches nucleating agents in an overlapping amount and advantages thereof. Additionally, Kapur teaches a GPC-LS % fraction of at least 2.5% but no more than 20% (i.e. CDFLS of 0.025 to 0.2). Disclosed GPC-LS % fraction falls outside of the scope of GPC-LS % fraction calculatable from presently claimed CDFIR of 0.27 or greater, and (CDFIR / CDFLS) ratio of from 0.7 to 1.1. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762